

117 HR 2555 IH: Community Access, Resources, and Education for Families Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2555IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Ms. Adams (for herself and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Nutrition Act of 1966 to establish a grant program to provide grants to local agencies and clinics to improve the health of mothers and infants, and for other purposes.1.Short titleThis Act may be cited as the Community Access, Resources, and Education for Families Act or the CARE for Families Act.2.Funds for community health partnership outreachSection 17(h) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)) is amended by adding at the end the following:(15)Community health partnerships grants(A)Program establishedNot later than 1 year after the date of the enactment of this paragraph, the Secretary shall carry out a grant program to make grants to local agencies and clinics to carry out the activities described in subparagraph (B).(B)Grant program activitiesA local agency or clinic that receives a grant under this paragraph shall use the grant funds to carry out activities to enhance collaboration between—(i)local agencies, clinics, and community health partners, including other health care providers, social services programs, and early childhood learning and care providers, for the purposes of—(I)establishing linkages between such entities, such as through participation in community coalitions;(II)facilitating referrals between such entities;(III)implementing evidence-based strategies to—(aa)improve the health of communities;(bb)conduct outreach to potential program participants; and(cc)promote breastfeeding and access to healthy foods; and(IV)increasing awareness among such entities and program participants (including potential program participants) of the eligibility requirements for, and health benefits of, the program; and(ii)local agencies, clinics, and health care entities for the purposes of—(I)facilitating and improving access to comprehensive prenatal, postnatal, and postpartum care for program participants;(II)facilitating certification of eligibility of persons for participation in the program and provision of program benefits at the hospital bedside for eligible postpartum women and infants;(III)improving the coordination, quality, and cost effectiveness of health care services; and(IV)ensuring consistent nutrition education and breastfeeding messages are provided to program participants.(C)ApplicationTo be eligible to receive a grant under this paragraph, a local agency or clinic shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(D)Authorization of appropriations(i)In generalFrom amounts appropriated under subsection (g), $15,000,000 may be made available to carry out this paragraph for each of fiscal years 2020 through 2025. (ii)AdjustmentThe amount specified in clause (i) shall be adjusted annually for inflation by the same factor used to determine the national average per participant grant for nutrition services and administration for the fiscal year under paragraph (1)(B).(E)DefinitionsIn this paragraph:(i)ProgramThe term program means the special supplemental nutrition program under this section.(ii)Program participantThe term program participant means a participant in the program.(iii)Health care entitiesThe term health care entities includes pediatricians, obstetricians-gynecologists, family physicians, advance practice nurses, nurse midwives, community health centers, health departments, hospitals, facilities funded by the Indian Health Service and rural health clinics.(16)Initiative for coordinating health information exchange(A)In generalNot later than 120 days after the date of the enactment of this paragraph, the Secretary shall establish an initiative to improve communication between State agencies and local agencies and medical providers with respect to program participant health information related to services provided under the program.(B)RequirementsIn carrying out the initiative established under subparagraph (A), the Secretary—(i)may only disclose program participant health information if the disclosure of such information is permitted under the Federal regulations (concerning the privacy of individually identifiable health information) promulgated under section 26(c) of the Health Insurance Portability and Accountability Act of 1996; and(ii)shall—(I)consult with the Director of the Office for Civil Rights of the Health and Human Services Department, the National Coordinator for Health Information Technology, the Administrator for the Health Resources and Services Administration, the Administrator of the Centers for Medicare & Medicaid Services, and the Director of the Indian Health Service; (II)promote bidirectional interoperability between management information systems and electronic health record systems of health care providers; and(III)support development of model software or systems that could be utilized by multiple State agencies for the communication described in subparagraph (A).(C)Authorization of appropriationsFrom amounts appropriated under subsection (g), $50,000,000 may be made available to carry out this paragraph for fiscal year 2022, to be available until expended.(D)DefinitionsIn this paragraph:(i)ProgramThe term program means the special supplemental nutrition program under this section.(ii)Program participantThe term program participant means a participant in the program..